In re Ahmed M.D., Raziuddin; Mikulla M.D., Brian Joseph; Ragland M.D., Patrick; The Administrators of The Tulane Educational Fund, Inc., d/b/a Tulane University School of Medicine; Vansant M.D., Janine Tracy; — Defendant(s); Applying For Supervisory and/or ■ Remedial Writs, Parish of Orleans, Civil District Court Div. M, No. 13-1952; to the Court of Appeal, Fourth Circuit, No. 2014-C-0860.
Granted. The judgment of the district court granting plaintiffs’ motion for new trial is reversed.. The judgment granting relators’ exception of prescription is reinstated. See La. R.S. 40:1299.47(A)(2)(a).